IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1173
                             Filed February 16, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TODD MICHAEL MULLIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Delaware County, Thomas A. Bitter,

Judge.



      Todd Mullis appeals his conviction for first-degree murder. AFFIRMED.



      Aaron Hamrock and Robert Larson of McCarthy & Hamrock, P.C., West

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Heard by Schumacher, P.J., Badding, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


GAMBLE, Senior Judge.

      Todd Mullis appeals his conviction for first-degree murder following the

death of his wife, Amy Mullis. On appeal he challenges the denial of his motions

for judgment of acquittal and new trial. We affirm.

I. Facts and Prior Proceedings

      Todd was passionate about farming. He loved farm life and worked very

hard. Todd purchased his first farm in 1999. Eventually, Todd’s operation grew to

three farms and part of another one. Todd’s farm includes two hog barns on his

home place.

      Todd met Amy in 2003 at the Delaware County Fair. They married in 2004.

Following the marriage, Amy moved onto Todd’s farm. However, Amy worked off

the farm in healthcare. Eventually the couple had three children.

      But they all also had their challenges. Around 2013, Amy had an affair with

someone she met through work.           The couple entered counseling at the

encouragement of a mutual friend and reconciled. And Amy left her job and

became a stay-at-home parent. Amy had to be accountable to Todd and let him

know if she had to go somewhere. According to Amy’s step-mother, Todd resolved

to work things out and told Amy’s step-mother, “I’m not going to lose my farm and

what I’ve worked for.”

      Things came to a head in 2018. The year was full of difficulties. In June,

Amy began a second affair, this time with Jerry Frasher, who oversaw the farm’s

hog operation. Todd became suspicious of the two after reviewing a phone bill

and noting a significant amount of contact between Amy and Frasher. So Todd

confronted Frasher, who denied the affair, but Todd was unsure whether Frasher
                                            3


was telling him the truth.     So Todd contacted Frasher’s wife and shared his

suspicions with her. She thought Todd was a little crazy. Todd called back a

couple of days later and apologized to both of them. He also shared his suspicions

with Amy’s step-mother. And Todd questioned their mutual friend, Amy’s former

coworker, about Amy’s behavior and indicated she was acting like she had during

her first affair. At one point, their friend suggested the two might be better off not

together, but Todd responded, “I have worked for this farm since I was eleven and

I will not give it up.”

        When their mutual friend learned of the affair from Amy she told Amy,

“you’re putting yourself in a really dangerous situation,” and expressed concern

stating, “[Todd] is going to kill you” “because Todd is just the person you don’t

mess with.” Their friend was at a work event and heard rumors of the affair, so

she told Amy about the rumors, and Amy became upset. Amy then told her where

to look for her body should she go missing.         Amy contacted another former

coworker to see if she had heard rumors of the affair and asked her to stop any

that she might hear. Amy explained several times that Todd would kill her if he

found out and explained her eldest child, T.M., had told Amy “If [d]ad finds out

you’re going to have an affair, he’ll kill you.”

        By July, Amy had talked to their mutual friend about leaving Todd, and Amy

“was . . . to the point where she felt like she was strong enough to leave on her

own” and “[i]t was not so much anymore she would leave for [Frasher], but she

would leave on her own.”         Amy “said she was quietly looking for jobs and

somewhere to live.” That same month, Amy explained to another friend that Todd

did not want to divorce because “he would lose half of everything and it is socially
                                         4


unacceptable.” On another occasion, Amy explained to her that “she was scared

of Todd and if he found out about wanting a divorce or an affair, that he would kill

her.”

        Then Amy’s grandmother passed away in August. According to Amy’s

brother, by then Amy was planning to divorce Todd and expected Todd to “flip out.”

But Amy was worried that T.M. would be angry with her for leaving Todd. Amy

asked her brother to store some of their grandmother’s furniture so that she would

have some when she left Todd. At the end of the month, Todd confided in their

mutual friend and explained Amy told him there were rumors about her having an

affair and then “she cried for h[ou]rs” and “said she should leave [be]cause we

[are] better off without her.”

        In October Amy’s uncle suffered a brain bleed, so Amy was away from Todd

and the children frequently to help with her uncle’s care. And her absence began

to wear on Todd as he had hogs going out, plus the harvest, and had to care for

the children at the same time. That month, Todd found a corn rake in the yard and

put it in the red shed.

        Amy had an outpatient medical procedure on November 6.1               Upon

discharge, Amy had a ten-pound lifting restriction and rested at home for a few

days. A friend texted Amy the morning of November 10 to see how she was doing;

Amy responded, “Thanks. Okay. Things still very tense around here. Just not

sure of anything anymore.”




1The couple’s mutual friend described the procedure as an ablation, which she
says was performed to treat heavy menstruation.
                                          5


        That morning T.M. and Todd had left the house to check on some hogs

offsite. Then they returned to the farmhouse for breakfast that Amy had prepared.

After breakfast, T.M. and Todd went out to the north hog barn on the farm. The

barn was a large as a football field. At 10:12 a.m., Amy emailed Frasher, “Do you

know what I’m doing today? Cleaning fucking light fixtures in the barn. WTF.” A

few minutes after T.M. and Todd went to the north hog barn, Amy came out to join

them. They worked to prepare the barn for incoming infantile hogs. 2 Todd was

arranging nipple feeders in the pens. T.M. was bringing heaters from a storage

area to the pens. Amy was cleaning light fixtures.

        Amy cleaned the fixtures while standing on a five-gallon bucket. T.M. and

Todd noticed Amy seemed unsteady, and both asked her if she was alright. Amy

continued to work but still appeared unsteady, so both T.M. and Todd suggested

she stop working on the light fixtures. Todd suggested instead Amy could go get

a pet carrier from the red shed, which was about thirty yards from the front of the

hog barn. The pet carrier weighted ten to fifteen pounds. Todd asked Amy to

either take the pet carrier to their shop building across the yard or leave it out for

them.

        T.M. and Todd continued to work in the hog barn for about another hour

and a half. After Amy left, T.M. took over cleaning light fixtures. At some point

T.M. lost sight of Todd while they were in the hog barn but was unsure of how long

that was.3 T.M. was out of Todd’s sight when he stepped into a small office in the



2The two youngest children remained inside the home.
3Initially T.M. told investigators that he was with Todd the entire time. Then at a
deposition, T.M. said he was out of Todd’s sight for one minute and forty seconds.
                                         6


corner of the barn to get a drink of water a couple of times. When Todd noticed

the pet carrier was not in the yard or in front of the shop, he sent T.M. to get the

pet carrier out of the red shed.

       T.M. went into the red shed and found Amy on her hands and knees

facedown with the corn rake sticking out of her back. T.M. yelled for Todd. Amy

was unresponsive; T.M. checked whether Amy had a pulse or was breathing.

Todd ran over and told T.M. to get the truck and bring it over. Todd did not render

aid or call 911 while he waited for T.M. When T.M. brought the truck over, he saw

Todd pull the corn rake out of Amy’s back. T.M. got in the passenger side of the

truck, Todd put Amy on T.M.’s lap, and they set off for the hospital.

       While driving, Todd called 911 at 12:01 p.m. and said Amy fell on a corn

rake. The operator told Todd to pull over and perform CPR, which Todd did.

Deputy Luke Thomsen arrived on the scene and took over CPR. He asked Todd

what happened, and Todd told him they found her with a corn rake in her back. An

ambulance arrived on the scene as did some bystanders who knew the family.

T.M. went back to the family farm with one of the bystanders. Todd went with

another bystander and followed the ambulance to the hospital.

       At the hospital, Amy was pronounced dead. A medical examiner completed

an initial examination of her remains and discovered six puncture wounds on her

back. The medical examiner also observed injuries to Amy’s chin, cheek bone,

knees, and knuckles of each hand. The injury to Amy’s chin had both crush and

scraping components to it, but there was no debris in the wound from hitting a


But he later clarified with the State and defense counsel that his estimate was
inaccurate. He could not estimate how long Todd was out of his sight.
                                        7


surface. Because Todd reported that Amy fell on the corn rake, the medical

examiner asked to see it. When the examiner discovered the rake had four tines,

he questioned how it could create six puncture wounds with one impact. So he

contacted the state forensic pathologist and requested she perform an autopsy of

Amy’s remains.

       Meanwhile, deputies followed T.M. back to the family farm where T.M.

showed them the red shed and where he found Amy. That evening, Delaware

County Deputy Sheriff Travis Hemesath was briefed on the case by Deputy

Thomsen, who took Deputy Hemesath out to the family farm to investigate. Two

days later, Deputy Hemesath attended the autopsy performed by the forensic

pathologist.

       The forensic pathologist determined the damage to Amy’s left hand could

be defensive wounds consistent with a struggle and that she had blunt force

trauma to her chin, cheek, and ear. When examining the puncture wounds to

Amy’s back, the pathologist discovered two different wound paths.         So the

pathologist reasoned Amy was impaled with the corn rake at least two times and

possibly three times. And the pathologist found the corn rake penetrated through

Amy’s back deep enough to rupture her breast implant and exit her front side, as

well as puncture her lung and liver. So the pathologist classified Amy’s manner of

death as homicide.

       As a part of his investigation, Deputy Hemesath executed a search warrant

and took all of Todd’s electronics, including a camera system with two cameras

covering the property. No video from a camera pointed at the red shed could be

recovered, and video from the camera pointed at the yard between the buildings
                                             8


spanned September 11 through October 29 and then picked back up on November

11 through the day the camera system was confiscated. But investigators could

not determine if the missing video was deleted. Deputy Hemesath also collected

Todd’s iPad that was located in his tractor at the time.              Deputy Hemesath

discovered that earlier in the year the Google account Todd used on his iPad was

used to search for things like “did ancient cultures kill adulterers”; “thrill of the kill”;

“thrill of the hunt”; “famous quote no thrill like that of hunting man”; “once you hunt

man you will always feel the thirst”; “what happens to cheaters in history”; “killing

unfaithful women”; “what to do with large open chest wounds”; and “organs in the

body.”4

       Following the autopsy, Deputy Hemesath contacted Jon Turbett, a special

agent with the Iowa Division of Criminal Investigations to assist in his investigation.

Special Agent Turbett investigated Frasher, with whom Amy had had the affair,

and eliminated him as a suspect. Special Agent Turbett also eliminated Frasher’s

wife as a suspect. Special Agent Turbett then interviewed Todd. Todd described

his marriage to Amy as great and said that they had “a very healthy marriage.”

Eventually, Special Agent Turbett confronted Todd and accused him of killing Amy.

Todd responded by asking what evidence he had and asked Turbett to tell him

what the police knew. He told Special Agent Turbett, “You want me to confess to

something I didn’t do.” During the interview, Todd was unemotional and “very flat.”




4We acknowledge other family members had access to Todd’s iPad and knew the
password. But a rational jury could find Todd was the one who performed these
searches.
                                          9


       Eventually Todd was arrested for Amy’s murder, and the matter proceeded

to a jury trial.   Todd moved for judgment of acquittal following the State’s

presentation of evidence contending the State failed to present evidence Todd

committed the act that killed Amy. Todd testified in his own defense. During cross-

examination, Todd conceded that Amy’s death was not an accident and someone

stabbed Amy in the back with the corn rake two to three times. Todd renewed his

motion for judgment of acquittal following his presentation of evidence. The jury

convicted Todd of first-degree murder. Todd motioned for new trial, which the

district court denied.

       Todd appeals claiming the district court erred when it denied his motions for

judgment of acquittal and abused its discretion in denying his motion for new trial

because his conviction was not supported by sufficient evidence. Additional facts

will be discussed as necessary.

II. Scope and Standard of Review

       “The principles governing our review of a district court’s denial of a criminal

defendant’s motion for judgment of acquittal are well-established.”          State v.

Serrato, 787 N.W.2d 462, 465 (Iowa 2010). “A motion for judgment of acquittal is

a means of challenging the sufficiency of the evidence, and we review such claims

for correction of errors at law.” Id. Guilty verdicts must be supported by substantial

evidence, which is “that upon which a rational trier of fact could find the defendant

guilty beyond a reasonable doubt.” Id. (citation omitted). Though we consider all

evidence, we view it in the light most favorable to the State. Id. So “[e]vidence is

not insubstantial merely because we may draw different conclusions from it.” State
                                          10

v. Lacey, ___ N.W.2d ___, ___, 2021 WL 6138941, at *4 (Iowa 2021) (citation

omitted).

       When reviewing rulings on motions for new trial, we recognize “[t]rial courts

have wide discretion in deciding motions for new trial.” State v. Ellis, 578 N.W.2d

655, 659 (Iowa 1998). “Iowa Rule of Criminal Procedure 2.24(2)(b)(6) permits a

district court to grant a motion for new trial when a verdict is contrary to the weight

of the evidence.” State v. Ary, 877 N.W.2d 686, 706 (Iowa 2016). “The weight-of-

the-evidence standard requires the district court to consider whether more ‘credible

evidence’ supports the verdict rendered than supports the alternative verdict.” Id.

(citation omitted). The question is “whether ‘a greater amount of credible evidence’

suggests the verdict rendered was a miscarriage of justice.” Id. (citation omitted).

And we review the district court’s determination for an abuse of discretion. Id.

       A. Motions for Judgment of Acquittal

       We first address Todd’s contention that the district court erred in denying

his motions for judgment of acquittal because the State failed to present sufficient

evidence to support his conviction. Todd generally attempts to poke holes in the

State’s case and essentially attempts to retry the case for a different audience on

appeal. But those efforts are futile. It is not for us to independently weigh the

evidence to reach our own conclusion as to Todd’s guilt. Instead, we proceed by

viewing the evidence in the light most favorable to the State to determine whether

it presented substantial evidence of Todd’s guilt—evidence that a jury could rely

on to find Todd guilty beyond a reasonable doubt. See Serrato, 787 N.W.2d at

465.
                                         11


       In doing so, we break down the offense, murder in the first degree, element

by element. “Where, as here, the jury was instructed without objection, the jury

instructions are the law of the case for the purposes of reviewing the sufficiency of

the evidence.”    Lacey, ___ N.W.2d at ___, 2021 WL 6138941, at 6.              The

marshalling instruction provided:

               The State must prove all of the following elements of murder
       in the first degree:
               1. On or about the 10th day of November, 2018, the defendant
       committed an act upon Amy Mullis.
               2. Amy Mullis died as a result of the act of the defendant.
               3. The defendant acted with malice aforethought.
               4. The defendant acted willfully, deliberately, premeditatedly
       and with a specific intent to kill Amy Mullis.

       On appeal, Todd attempts to challenge sufficiency of elements one, two,

and four of the marshalling instruction.5     But the State contends Todd only

adequately preserved error as to the first element—identity. “To preserve error on

a claim of insufficient evidence for appellate review in a criminal case, the

defendant must make a motion for judgment of acquittal at trial that identifies the

specific grounds on appeal.” State v. Truesdell, 679 N.W.2d 611, 615 (Iowa 2004).

So we must first consider whether Todd adequately identified specific grounds

related to each of the challenged elements in his motion for judgment of acquittal

before we may consider them on appeal.

       With respect to the first element, we agree with the State that Todd

adequately challenged identity to preserve a challenge to the first element. With

respect to the second element, Todd now claims Amy died as the result of a tragic


5Todd acknowledges element three, that he acted with malice aforethought, is a
necessary element of the offense. But he does not specifically challenge the
sufficiency of the evidence with respect to that element.
                                          12


accident, not as the result of another person’s actions. But Todd never argued this

ground when making his motion. Instead, Todd’s counsel conceded Amy “died

obviously as a result of criminal behavior.”6 So his challenge to the second

element is not preserved. With respect to the fourth element, which requires

evidence Todd acted “willfully, deliberately, premeditatedly, and with the specific

intent to kill Amy,” we do not think Todd’s motion raised an adequate challenge to

preserve the issue for appeal.7 And the “obvious and understood” exception to our

error preservation rule does not apply. See State v. Williams, 695 N.W.2d 23,

27(Iowa 2005) (concluding grounds of a motion for judgment of acquittal are

“obvious and understood” by counsel and the trial judge if the record shows only

one element posed the fighting issue).         Accordingly, we limit our review to

determine whether there is sufficient evidence that Todd was Amy’s assailant.


6 Todd claims he never authorized his counsel to make such a concession,
seemingly assuming this will permit him to argue Amy died as the result of an
accident on appeal. Even if that were true, Todd himself conceded on cross-
examination that someone killed Amy, and the evidence presented at trial
established Amy died as the result of intentional conduct not a tragic accident.
Moreover, she had defensive wounds on her hand, her chin injury (absent of any
debris) was consistent with being stuck by someone as opposed to falling into
something, and the corn rake punctured her back at least two times. This evidence
is indicative of an attack perpetrated by one person on another not merely an
unsteady person falling into a sharp object and fatally injuring themselves.
7 Even if Todd had preserved this issue for appeal, we would conclude the State

presented sufficient evidence of this element. The internet searches on Todd’s
iPad show was planning to murder Amy. Todd was aware of her affair and did not
want to lose his farm in a divorce. The evidence established Todd impaled Amy
at least two times with the corn rake, went back to work in the hog barn, and left
Amy to die in the red shed. From this the jury could determine Todd’s conduct was
intentional and not accidental, making his conduct willful. And Todd impaled Amy
multiple times, necessarily giving him a moment in between blows to consider his
actions and resolve himself to strike again. So the evidence is sufficient to support
a finding Todd acted deliberately, with premeditation, and specific intent to kill. See
State v. Thomas, No. 19-0379, 2020 WL 5651563, at *4 (Iowa Ct. App. Sept. 23,
2020).
                                        13


       Reviewing the evidence in the light most favorable to the State, we conclude

there was sufficient evidence to identify Todd as Amy’s attacker. Though not a

required element to the offense, we recognize Todd had motive to kill Amy.

Witnesses testified that Amy was getting up the nerve to leave Todd, but Todd was

staunchly against divorce because it would put his cherished farming operation at

risk. The State also presented evidence that Amy, T.M., and a family friend

believed Todd would kill Amy if he learned of her affair. And rumors were running

through the community. Todd admitted he was suspicious of the affair even after

he confronted Frasher about it. The jury could have reasonably concluded that

Todd learned of the affair, Amy’s plans to leave him, or both and resolved to kill

her either in an act of vengeance or as an attempt to avoid divorce and preserve

his assets. From the evidence presented, it was clear that either would serve as

strong motivation for Todd to act.

       Getting down to brass tacks, only Todd and T.M. knew Amy would be in the

red shed when she went to move the pet carrier. T.M. never left the hog barn; but

he did lose sight of Todd while they worked. And T.M. could not say how long

Todd was out of his sight. The two youngest children were inside the home the

entire time. Both T.M. and Todd testified that no one else was on the farm that

day. And Todd never heard anyone drive onto their rural property. So there are

no other potential assailants.

       Todd argues it would be impossible for him to run fifty-plus yards inside the

hog barn, exit a double-latch door on the east end of the barn, sprint one-hundred-

fifty yards to the red shed, murder Amy with a corn rake, and run back in the time

it took T.M. to get a drink. But Todd’s argument rests on a faulty premise because
                                         14


T.M. could not say how long Todd was out of his sight. This provided a window of

opportunity for Todd to slip out of the barn while T.M. worked. Todd relies strongly

on T.M.’s testimony that Todd did not appear winded or upset when he saw him

again. Here, young T.M. was just in eighth grade when he testified at trial almost

a year after the events in question. Given his young age and the trauma he no

doubt experienced as result of this incident, no one would expect him to remember

the day with perfect recall. And juries are free to weigh the credibility of witnesses

and believe some, all, or none of a witness’s testimony. See State v. Dudley, 856

N.W.2d 668, 677 (Iowa 2014) (“In our system of justice, it is the jury’s function to

determine the credibility of a witness.”). So T.M.’s testimony about Todd not

appearing winded or upset is not dispositive.

       What is clear from the evidence is that only T.M. and Todd knew where to

find Amy when she was attacked, Todd had ample motive to harm her, T.M. never

left the hog barn, and he lost sight of Todd while they worked. Other than the

younger children, there is no evidence anyone else was on the farm that fateful

day. From the evidence presented, Todd is the only possible assailant. So we

conclude the State presented sufficient evidence that Todd was Amy’s attacker

and the district court properly denied the motions for judgment of acquittal. 8


8 We note Todd takes issue with the State’s reference to a recording of the 911
call Todd made. The State claimed Todd could be heard whispering “cheating
whore” and “go to hell, cheating whore” as he performed CPR on Amy. Todd
denied making these statements during cross-examination. So he claims without
evidence to contradict his testimony, we should disregard the State’s arguments
as it relates to the 911 call. But the recording of the call was admitted into the
record, so the recording itself serves as contradicting evidence. It is clear from the
recording Todd mutters something under his breath as he performs CPR on Amy.
And while it is barely audible, it is consistent with Todd calling Amy a “cheating
whore” and telling her to “go to hell, cheating whore.” The recording of the 911 call
                                         15

       B. Motion for New Trial

       Todd also claims because there is insufficient evidence to support his

conviction, then the district court necessarily abused its discretion in weighing the

evidence and determining the weight of the evidence supported the conviction.

From the get go, we disagree. As previously discussed, there was sufficient

evidence supporting Todd’s conviction. When ruling on the motion for new trial

from the bench, the district court stated,

       I would say I think that I’m actually required or at least that I should
       independently weigh the evidence and consider credibility as it
       pertains to a motion for new trial. If the verdict is contrary to the
       weight of the evidence, the defendant is entitled to a new trial. I
       cannot say that the evidence in this case or that the verdict is
       contrary to the weight of the evidence.

So the court applied the correct standard and independently weighed the evidence.

And from our review of the evidence, we believe it was not impossible for Todd to

commit the crime as he claims. Rather, we find the greater weight of the credible

evidence establishes Todd was vengeful over Amy’s infidelity. He researched how

to kill his wife on the internet. He planned her murder to avoid losing his farm in a

divorce. Todd took advantage of the opportunity when his weakened wife went to

the shed where he stored a corn rake. Todd slipped out of the barn, assaulted

Amy, impaled her at least twice with the corn rake, and returned without being

noticed by T.M. who was busy cleaning ceiling lights. Later Todd sent T.M. to find

Amy. We conclude the credible evidence weighs in favor of Mullis’s guilt. The

verdict rendered was not a miscarriage of justice. See Ary, 877 N.W.2d at 706.



was in evidence. The jury could listen for themselves and believe or disbelieve
what the prosecutor represented to be on the recording. But even without
consideration of this evidence, there is sufficient evidence to convict Todd.
                                         16


The district court did not abuse its discretion in determining the greater weight of

the credible evidence supported the jury’s verdict finding Todd guilty of murder in

the first degree and denying the motion for new trial.

III. Conclusion

       The State presented sufficient evidence identifying Todd as Amy’s attacker.

So the court correctly denied Todd’s motions for judgment of acquittal. And the

court did not abuse its discretion in denying Todd’s motion for new trial.

       AFFIRMED.